DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 7-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2018/0177413 A1) (hereinafter – Kwon).

Regarding claim 1, Kwon discloses An apparatus for estimating bio-information of a user, the apparatus comprising (Abstract and entire document):
a pulse wave sensor configured to measure a plurality of pulse wave signals from an object of the user (Para. [0053], “Referring to FIGS. 1 and 2, the touch-type blood pressure measurement apparatus 100 according to the first example embodiment includes a touch sensor 110, a photoplethysmogram (PPG) sensor 120, a force sensor 130, and a controller 140.”);
a position sensor configured to obtain sensor position information identifying a sensor position on the object for each of the plurality of pulse wave signals, based on the pulse wave sensor measuring each of the plurality of pulse wave signals (Para. [0055], “the touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.”); and
a processor configured to: estimate first bio-information at each sensor position based on each of the plurality of pulse wave signals (Para. [0055], “the touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.” First measures pulse wave); and
estimate second bio-information based on a blood vessel position of the object, each sensor position, and the first bio-information at each sensor position (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.” Second estimates blood pressure based on the contact signal, the ppg signal and the touch signal.).
Regarding claim 3, Kwon discloses The apparatus of claim 1, wherein the position sensor comprises a fingerprint sensor configured to obtain a fingerprint image, and wherein the position sensor is further configured to obtain the sensor position information based on the fingerprint image obtained by the fingerprint sensor based on the object being in contact with the pulse wave sensor (Para. [0057], “As shown in FIG. 2, the touch sensor 110 is configured as a capacitive sensor and may measure the contact area signal of the finger 10.” And para. [0064], “The correlation model may be implemented as a mathematical algorithm, but is not limited thereto, and may be implemented in a matching table and stored in a storage device.”).
Regarding claim 4, Kwon discloses The apparatus of claim 1, wherein based on the object being in contact with the pulse wave sensor, the position sensor is further configured to obtain the sensor position information based on pre-defined measurement position information of the pulse wave sensor (Para. [0057], “As shown in FIG. 2, the touch sensor 110 is configured as a capacitive sensor and may measure the contact area signal of the finger 10.” And para. [0064], “The correlation model may be implemented as a mathematical algorithm, but is not limited thereto, and may be implemented in a matching table and stored in a storage device.”).
Regarding claim 7, Kwon discloses The apparatus of claim 1, wherein the processor is further configured to: generate a calibration graph by plotting estimated bio-information values at each sensor position against a relative distance of each sensor position from the blood vessel position of the object (Para. [0084], “When the user touches and removes a finger 10 of the user from the touch sensor 110 for blood pressure measurement, the display 150 displays the varying CP in a graph on the contact time axis and the contact pressure axis. Accordingly, the user is able to touch the touch sensor 110 with the finger 10 while paying attention to ensure that the CP displayed on a screen of the display 150 does not deviate from a set range along the guideline GL. As a result, more accurate blood pressure measurement may be performed.”); and
based on performing curve fitting, obtain a final estimated bio-information value based on the calibration graph (Para. [0084], “When the user touches and removes a finger 10 of the user from the touch sensor 110 for blood pressure measurement, the display 150 displays the varying CP in a graph on the contact time axis and the contact pressure axis. Accordingly, the user is able to touch the touch sensor 110 with the finger 10 while paying attention to ensure that the CP displayed on a screen of the display 150 does not deviate from a set range along the guideline GL. As a result, more accurate blood pressure measurement may be performed.”).
Regarding claim 8, Kwon discloses The apparatus of claim 7, wherein the processor is further configured to: obtain a bio-information value at a point, corresponding to the blood vessel position of the object in the calibration graph, as the second bio-information (Para. [0084], “When the user touches and removes a finger 10 of the user from the touch sensor 110 for blood pressure measurement, the display 150 displays the varying CP in a graph on the contact time axis and the contact pressure axis. Accordingly, the user is able to touch the touch sensor 110 with the finger 10 while paying attention to ensure that the CP displayed on a screen of the display 150 does not deviate from a set range along the guideline GL. As a result, more accurate blood pressure measurement may be performed.”).
Regarding claim 9, Kwon discloses The apparatus of claim 1, further comprising: a force sensor configured to measure a force applied by the object to the pulse wave sensor; or a pressure sensor configured to measure a pressure applied by the object to the pulse wave sensor (Para. [0053], “Referring to FIGS. 1 and 2, the touch-type blood pressure measurement apparatus 100 according to the first example embodiment includes a touch sensor 110, a photoplethysmogram (PPG) sensor 120, a force sensor 130, and a controller 140.”).
Regarding claim 10, Kwon discloses The apparatus of claim 9, wherein the processor is further configured to: generate an oscillogram based on each of the plurality of pulse wave signals and the force measured by the force sensor or the pressure measured by the pressure sensor (As shown in FIG. 3); and
estimate the first bio-information at each sensor position by using the oscillogram (As shown in FIG. 3).
Regarding claim 11, Kwon discloses The apparatus of claim 1, wherein the bio-information comprises one or more of blood pressure, vascular age, arterial stiffness, aortic pressure waveform, vascular compliance, stress index, fatigue level, skin age, and skin elasticity (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.” Second estimates blood pressure based on the contact signal, the ppg signal and the touch signal.).
Regarding claim 12, Kwon discloses A method of estimating bio-information of a user, the method comprising (Abstract and entire document):
measuring a plurality of pulse wave signals from an object (Para. [0053], “Referring to FIGS. 1 and 2, the touch-type blood pressure measurement apparatus 100 according to the first example embodiment includes a touch sensor 110, a photoplethysmogram (PPG) sensor 120, a force sensor 130, and a controller 140.”);
obtaining sensor position information identifying a sensor position on the object for each of the plurality of pulse wave signals, based on a pulse wave sensor measuring each of the plurality of pulse wave signals (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.”);
estimating first bio-information at each sensor position based on each of the plurality of pulse wave signals (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.” First measures pulse wave); and
estimating second bio-information based on a blood vessel position of the object, each sensor position, and the first bio-information at each sensor position (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.” Second estimates blood pressure based on the contact signal, the ppg signal and the touch signal.).
Regarding claim 13, Kwon discloses The method of claim 12, wherein the estimating of the second bio-information comprises generating a calibration graph by plotting first estimated bio-information values at each sensor position against a relative distance of each sensor position from the blood vessel position of the object, and by performing curve fitting, obtaining a second estimated bio- information value based on the calibration graph (Para. [0084], “When the user touches and removes a finger 10 of the user from the touch sensor 110 for blood pressure measurement, the display 150 displays the varying CP in a graph on the contact time axis and the contact pressure axis. Accordingly, the user is able to touch the touch sensor 110 with the finger 10 while paying attention to ensure that the CP displayed on a screen of the display 150 does not deviate from a set range along the guideline GL. As a result, more accurate blood pressure measurement may be performed.”).
Regarding claim 14, Kwon discloses The method of claim 13, wherein the estimating of the second bio-information comprises obtaining a bio-information value at a point, corresponding to the blood vessel position of the object in the calibration graph, as the second estimated bio-information value (Para. [0084], “When the user touches and removes a finger 10 of the user from the touch sensor 110 for blood pressure measurement, the display 150 displays the varying CP in a graph on the contact time axis and the contact pressure axis. Accordingly, the user is able to touch the touch sensor 110 with the finger 10 while paying attention to ensure that the CP displayed on a screen of the display 150 does not deviate from a set range along the guideline GL. As a result, more accurate blood pressure measurement may be performed.”).
Regarding claim 15, Kwon discloses The method of claim 12, further comprising measuring a force or a pressure applied by the object to the pulse wave sensor (Para. [0053], “Referring to FIGS. 1 and 2, the touch-type blood pressure measurement apparatus 100 according to the first example embodiment includes a touch sensor 110, a photoplethysmogram (PPG) sensor 120, a force sensor 130, and a controller 140.”).
Regarding claim 16, Kwon discloses The method of claim 15, wherein the estimating of the first bio-information at each sensor position comprises: generating an oscillogram based on each of the plurality of pulse wave signals and the force or the pressure, and estimating the first bio-information at each sensor position by using the oscillogram (As shown in FIG. 3).
Regarding claim 17, Kwon discloses An apparatus for estimating bio-information of a user, the apparatus comprising (Abstract and entire document):
a pulse wave sensor configured to measure a plurality of pulse wave signals from an object of the user (Para. [0053], “Referring to FIGS. 1 and 2, the touch-type blood pressure measurement apparatus 100 according to the first example embodiment includes a touch sensor 110, a photoplethysmogram (PPG) sensor 120, a force sensor 130, and a controller 140.”);
a position sensor configured to obtain sensor position information identifying a sensor position on the object for each of the plurality of pulse wave signals, based on the pulse wave sensor measuring each of the plurality of pulse wave signals (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.”); and
a processor configured to: estimate first bio-information at each sensor position based on each of the plurality of pulse wave signals (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.” First measures pulse wave);
determine one of a plurality of virtual blood vessel positions as a blood vessel position of the object based on the first bio-information at each sensor position (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.”); and
estimate second bio-information based on the blood vessel position of the object, each sensor position, and the first bio-information at each sensor position (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.” Second estimates blood pressure based on the contact signal, the ppg signal and the touch signal.).
Regarding claim 18, Kwon discloses The apparatus of claim 17, wherein based on a difference between first bio- information values at each sensor position, the processor is further configured to determine the one of the plurality of virtual blood vessel positions as the blood vessel position of the object (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.” Second estimates blood pressure based on the contact signal, the ppg signal and the touch signal.).
Regarding claim 19, Kwon discloses The apparatus of claim 18, wherein a virtual blood vessel position is set for each of a plurality of groups which are pre-classified based on the difference between the first bio- information values at each sensor position obtained from a plurality of users (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.” Second estimates blood pressure based on the contact signal, the ppg signal and the touch signal.).
Regarding claim 20, Kwon discloses The apparatus of claim 18, wherein the processor is further configured to: determine a group, to which the difference belongs, among the plurality of groups; and determine a virtual blood vessel position, pre-defined for the determined group, as the blood vessel position of the object (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.” Second estimates blood pressure based on the contact signal, the ppg signal and the touch signal.).
Regarding claim 21, Kwon discloses The apparatus of claim 17, wherein the processor is further configured to: generate a calibration graph by plotting the first bio-information values at each sensor position against a relative distance of each sensor position from the blood vessel position of the object; and obtain a second bio-information value based on the calibration graph (Para. [0084], “When the user touches and removes a finger 10 of the user from the touch sensor 110 for blood pressure measurement, the display 150 displays the varying CP in a graph on the contact time axis and the contact pressure axis. Accordingly, the user is able to touch the touch sensor 110 with the finger 10 while paying attention to ensure that the CP displayed on a screen of the display 150 does not deviate from a set range along the guideline GL. As a result, more accurate blood pressure measurement may be performed.”).
Regarding claim 22, Kwon discloses The apparatus of claim 17, wherein the processor is further configured to: obtain a bio-information value at a point, corresponding to the blood vessel position of the object in the calibration graph, as the second bio-information value (Para. [0084], “When the user touches and removes a finger 10 of the user from the touch sensor 110 for blood pressure measurement, the display 150 displays the varying CP in a graph on the contact time axis and the contact pressure axis. Accordingly, the user is able to touch the touch sensor 110 with the finger 10 while paying attention to ensure that the CP displayed on a screen of the display 150 does not deviate from a set range along the guideline GL. As a result, more accurate blood pressure measurement may be performed.”).
Regarding claim 23, Kwon discloses The apparatus of claim 17, further comprising: a force sensor configured to measure a force applied by the object to the pulse wave sensor; or a pressure sensor configured to measure a pressure applied by the object to the pulse wave sensor (Para. [0053], “Referring to FIGS. 1 and 2, the touch-type blood pressure measurement apparatus 100 according to the first example embodiment includes a touch sensor 110, a photoplethysmogram (PPG) sensor 120, a force sensor 130, and a controller 140.”).
Regarding claim 24, Kwon discloses The apparatus of claim 17, wherein the processor is further configured to: generate an oscillogram based on each of the plurality of pulse wave signals and the force or the pressure measured by the force sensor or the pressure sensor; and estimate the first bio-information at each sensor position by using the oscillogram (As shown in FIG. 3).
Regarding claim 25, Kwon discloses A method of estimating bio-information of a user, the method comprising (Abstract and entire document):
measuring a plurality of pulse wave signals from an object of the user (Para. [0053], “Referring to FIGS. 1 and 2, the touch-type blood pressure measurement apparatus 100 according to the first example embodiment includes a touch sensor 110, a photoplethysmogram (PPG) sensor 120, a force sensor 130, and a controller 140.”);
obtaining sensor position information identifying a sensor position on the object for each of the plurality of pulse wave signals, based on a pulse wave sensor measuring each of the plurality of pulse wave signals (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.”);
estimating first bio-information at each sensor position based on each of the plurality of pulse wave signals (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.” First measures pulse wave);
determining one of a plurality of virtual blood vessel positions as a blood vessel position of the object, based on the first bio-information at each sensor position (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.” Second estimates blood pressure based on the contact signal, the ppg signal and the touch signal.); and
estimating second bio-information based on the blood vessel position of the object, each sensor position, and the first bio-information at each sensor position (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.” Second estimates blood pressure based on the contact signal, the ppg signal and the touch signal.).
Regarding claim 26, Kwon discloses The method of claim 25, wherein the determining of the one of a plurality of virtual blood vessel positions as the blood vessel position of the object comprises, based on a difference between first bio-information values at each sensor position, determining the one of the plurality of virtual blood vessel positions as the blood vessel position of the object (Para. [0055], “he touch-type blood pressure measurement apparatus 100 is capable of measuring an accurate blood pressure based on the contact area information obtained by the touch sensor 110, as well as the PPG information obtained by the PPG sensor 120 and the touch force information obtained by the force sensor 130. That is, the contact area of the finger 10 in contact with the touch sensor 110 may vary not only according to the touch force but also according to the shape of the finger 10, so that an accurate blood pressure may be measured by calculating an accurate contact pressure through simultaneous measurement of the touch force and the contact area.” Second estimates blood pressure based on the contact signal, the ppg signal and the touch signal.).
Regarding claim 27, Kwon discloses The method of claim 26, wherein the determining of the one of a plurality of virtual blood vessel positions as the blood vessel position of the object comprises: determining a group, to which the difference belongs, among a plurality of groups; and determining a virtual blood vessel position, pre-defined for the determined group, as the blood vessel position of the object (Para. [0084], “When the user touches and removes a finger 10 of the user from the touch sensor 110 for blood pressure measurement, the display 150 displays the varying CP in a graph on the contact time axis and the contact pressure axis. Accordingly, the user is able to touch the touch sensor 110 with the finger 10 while paying attention to ensure that the CP displayed on a screen of the display 150 does not deviate from a set range along the guideline GL. As a result, more accurate blood pressure measurement may be performed.”).
Regarding claim 28, Kwon discloses The method of claim 26, wherein the estimating of the second bio-information comprises: generating a calibration graph by plotting the first bio-information values at each sensor position against a relative distance of each sensor position from the determined blood vessel position of the object; and obtaining a second bio-information value based on the calibration graph (Para. [0084], “When the user touches and removes a finger 10 of the user from the touch sensor 110 for blood pressure measurement, the display 150 displays the varying CP in a graph on the contact time axis and the contact pressure axis. Accordingly, the user is able to touch the touch sensor 110 with the finger 10 while paying attention to ensure that the CP displayed on a screen of the display 150 does not deviate from a set range along the guideline GL. As a result, more accurate blood pressure measurement may be performed.”).
Regarding claim 29, Kwon discloses The method of claim 25, further comprising measuring a force or a pressure applied by the object to the pulse wave sensor (Para. [0053], “Referring to FIGS. 1 and 2, the touch-type blood pressure measurement apparatus 100 according to the first example embodiment includes a touch sensor 110, a photoplethysmogram (PPG) sensor 120, a force sensor 130, and a controller 140.”).
Regarding claim 30, Kwon discloses The method of claim 29, wherein the estimating of the first bio-information at each sensor position comprises: generating an oscillogram based on each of the pulse wave signals and the force or the pressure; and estimating the first bio-information at each sensor position by using the oscillogram (As shown in FIG. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2018/0177413 A1) (hereinafter – Kwon) in view of Hama et al. (US 2011/0243396 A1) (hereinafter – Hama).

Regarding claim 2, Kwon discloses The apparatus of claim 1, Kwon fails to disclose wherein based on the object being in contact with the pulse wave sensor, the position sensor is further configured to obtain the sensor position information based on an image of the object which is captured by an external capturing device.
However, in the same field of endeavor, Hama teaches wherein based on the object being in contact with the pulse wave sensor, the position sensor is further configured to obtain the sensor position information based on an image of the object which is captured by an external capturing device (Abstract, and para. [0018], “an input unit to input identifying information of a user; an image capturing unit to capture an image of a user's hand a plural number of times; a authentication unit to extract vein information, on a per image basis, of the hand image captured by the image capturing unit and execute a matching process of the vein data with previously-provided vein data associated with the identifying information;”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Kwon to include an image as taught by Hama in order to align the sensor/object correctly (Para. [0073], “The aligning and thickness measuring unit 112 aligns the image acquired from the image capturing unit 106 with the vein pattern information obtained from the vein pattern extracting unit 122. The aligning and thickness measuring unit 112 determines a position of measuring the thickness of the blood vessel of the vein. The aligning and thickness measuring unit 112 can determine a plurality of positions of measuring the thickness of the blood vessel of the vein.”).
Regarding claim 5, Kwon discloses The apparatus of claim 1, further comprising: Kwon fails to disclose a blood vessel position sensor configured to obtain the blood vessel position information of the object based on at least one of an optical image, an ultrasonic image, a magnetic resonance imaging (MRI) image, and a photoacoustic image, of the object which are obtained by an external device.
However, in the same field of endeavor, Hama teaches a blood vessel position sensor configured to obtain the blood vessel position information of the object based on at least one of an optical image, an ultrasonic image, a magnetic resonance imaging (MRI) image, and a photoacoustic image, of the object which are obtained by an external device (Abstract, and para. [0018], “an input unit to input identifying information of a user; an image capturing unit to capture an image of a user's hand a plural number of times; a authentication unit to extract vein information, on a per image basis, of the hand image captured by the image capturing unit and execute a matching process of the vein data with previously-provided vein data associated with the identifying information;”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Kwon to include an image as taught by Hama in order to align the sensor/object correctly (Para. [0073], “The aligning and thickness measuring unit 112 aligns the image acquired from the image capturing unit 106 with the vein pattern information obtained from the vein pattern extracting unit 122. The aligning and thickness measuring unit 112 determines a position of measuring the thickness of the blood vessel of the vein. The aligning and thickness measuring unit 112 can determine a plurality of positions of measuring the thickness of the blood vessel of the vein.”).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2018/0177413 A1) (hereinafter – Kwon) in view of Vule et al. (US 2020/0323440 A1) (hereinafter – Vule).

Regarding claim 6, Kwon discloses The apparatus of claim 1, Kwon fails to disclose further comprising: a blood vessel position sensor which includes an ultrasonic sensor configured to transmit an ultrasonic wave to the object and receive a signal reflected from the object, and obtain the blood vessel position information of the object based on an ultrasonic image obtained by the ultrasonic sensor.
However, in the same field of endeavor, Vule teaches further comprising: a blood vessel position sensor which includes an ultrasonic sensor configured to transmit an ultrasonic wave to the object and receive a signal reflected from the object, and obtain the blood vessel position information of the object based on an ultrasonic image obtained by the ultrasonic sensor (Para. [0129], “While not specifically mentioned above, a lower module (i.e., a sensing module) according to this disclosure can include one or more ultrasonic sensors. Information from the ultrasonic sensors can be used to measure the displacement of arterial walls. The displacement of arterial walls can be transformed (e.g., converted to, etc.) blood pressure values using, as described above, data-driven techniques or other techniques that may be based on mathematical relationship between displacement of arterial walls and blood pressure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Kwon to include an ultrasonic sensor as taught by Vule in order to use known mathematical techniques to calculate blood pressure (Para. [0129], “The displacement of arterial walls can be transformed (e.g., converted to, etc.) blood pressure values using, as described above, data-driven techniques or other techniques that may be based on mathematical relationship between displacement of arterial walls and blood pressure.”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DEVIN B HENSON/Primary Examiner, Art Unit 3791